COURT OF CHANCERY
                                        OF THE
    SAM GLASSCOCK III             STATE OF DELAWARE                       COURT OF CHANCERY COURTHOUSE
     VICE CHANCELLOR                                                                 34 THE CIRCLE
                                                                              GEORGETOWN, DELAWARE 19947


                                 Date Submitted: May 19, 2020
                                  Date Decided: May 26, 2020

    Michael W. McDermott, Esq.                           Herbert W. Mondros, Esq.
    David B. Anthony, Esq.                               Helene E. Episcopo, Esq.
    BERGER HARRIS LLP                                    MARGOLIS EDELSTEIN
    1105 N. Market St., Suite 1100                       300 Delaware Avenue, Suite 800
    Wilmington, Delaware 19801                           Wilmington, Delaware 19801

                 Re: Witt v. NeuroSigma Inc., C.A. No. 2020-0121-SG

Dear Counsel:

          This expedited 8 Del. C. § 225 action is before me on the parties’ Cross-

Motions for Judgment on the Pleadings.                     In his Verified Complaint (the

“Complaint”), the Plaintiff, Mr. Witt, has alleged that he was validly appointed as a

director of the Defendant, NeuroSigma, Inc. (“NeuroSigma”) at a special meeting of

NeuroSigma’s board of directors (the “Board”) on November 15, 2019.1

NeuroSigma denies that the Plaintiff was validly appointed to the Board.

          NeuroSigma contends that while the notice to call the special meeting by the

Chairman of NeuroSigma (the “Notice”) was technically timely under

NeuroSigma’s bylaws, it was insufficient and misleading. NeuroSigma’s other two

directors, Messrs. Ekchian and Calhoun, contend that they were unaware that the


1
    Verified Complaint Pursuant to 8 Del. C. § 225, D.I. 1 (“Compl.”), ¶ 1.
meeting would be for the purposes of electing Mr. Witt as a director. NeuroSigma

contends that Messrs. Eckhian and Calhoun were intentionally misled into attending

the meeting, and that consequently any action by the Board appointing the Plaintiff

to the Board is invalid.

       While Mr. Calhoun signed a resolution appointing the Plaintiff to the Board,

he has submitted a sworn affidavit that his understanding was that unanimity was

required for the resolution to be effective, and that he “understood that there was a

consensus . . . that Mr. Witt had not been elected a member of the NeuroSigma Board

at that meeting because of the lack of unanimity among the directors regarding the

resolution.”2 The parties do not dispute that Mr. Eckhian refused to sign the

resolution. Mr. Eckhian, along with Mr. Calhoun, did sign the meeting minutes, but

has submitted a sworn statement that the was pressured into signing the minutes by

the Chairman’s daughter, an attorney, and relied on her assertion that he was simply

confirming that a Board meeting took place.3 Mr. Eckhian’s sworn statement also

avers that he asked that the meeting be delayed until corporate counsel was available

to attend and advise the directors, but such request was denied.4 Per NeuroSigma, it

is the opinion of NeuroSigma’s corporate counsel that the Plaintiff was not properly




2
  Amended Verified Answ. to Pl.’s Compl., D.I. 17 (“Answ.”), Ex. I. ¶¶ 7, 9.
3
  Answ., Ex. G., ¶ 13.
4
Id. ¶ 6.
                                               2
appointed to the Board, and the Board has functioned since the November 15, 2019

meeting as though Mr. Witt is not a member of the Board.5

       NeuroSigma also contends that there was no vote or election of directors at

the meeting, specifically that there was no motion, no second, and consequently no

election. Finally, NeuroSigma asserts that the Plaintiff’s claims are barred by laches,

acquiescence, and waiver.

       A motion for judgment on the pleadings under Chancery Court Rule 12(c)

may be granted only where no material issue of fact exists and the movant is entitled

to judgment as a matter of law.6 Where, such as here, there are cross-motions for

judgment on the pleadings, “the court must accept as true all of the non-moving

party's well-pleaded factual allegations and draw all reasonable inferences in favor

of the non-moving party,” and “also may consider the unambiguous terms of exhibits

attached to the pleadings, including those incorporated by reference.”7

       Here, based on the parties’ allegations, I find that material issues of fact exist

regarding the notice of, and conduct at, NeuroSigma’s November 15, 2019 Board

meeting. It is not possible at this pleading stage to determine as a matter of law

whether the Plaintiff was validly appointed as a member of the Board. This matter




5
  Answ., at 19, 25.
6
  Desert Equities, Inc. v. Morgan Stanley Leveraged Equity Fund, II, L.P., 624 A.2d 1199, 1205
(Del. 1993).
7
  OSI Sys., Inc. v. Instrumentarium Corp., 892 A.2d 1086, 1090 (Del. Ch. 2006).
                                              3
would benefit from the further development of the record. For these reasons, the

parties’ Cross-Motions are denied.

      To the extent the foregoing requires an Order to take effect, IT IS SO

ORDERED.

                                           Sincerely,

                                           /s/ Sam Glasscock III

                                           Sam Glasscock III




                                       4